Title: From Thomas Jefferson to John Jay, 19 September 1787
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Sep. 19. 1787.

My last letters to you were of the 6th. and 15th. of August: since which I have been honoured with yours of July 24. acknoleging the receipt of mine of the 14th. and 23d. of February. I am anxious to hear you have received that also of May 4. written from Marseilles. According to the desires of Congress expressed in their vote confirming the appointments of Francis, Giuseppe and Girolamo Chiappi their agents in Marocco, I have written letters to these gentlemen to begin a correspondence with them. To the first I have inclosed the ratification of the treaty with the emperor of  Marocco, and shall send it either by our agent at Marseilles, who is now here, or by the Count D’aranda who sets out for Madrid in a few days, having relinquished his embassy here.I shall proceed on the redemption of our captives at Algiers as soon as the Commissioners of the treasury shall enable me, by placing the money necessary under my orders. The prisoners redeemed by the religious order of Mathurins cost about 400 dollars each, and the General of the order told me that they had never been able to redeem foreigners on so good terms as their own countrymen. Supposing that their redemption, clothing, feeding and transportation should amount to 500. dollars each, there must be at least a sum of 10,000 dollars set apart for this purpose. Till this is done I shall take no other step than the preparatory one of destroying at Algiers all idea of our intending to redeem the prisoners. This the General of the Mathurins told me was indispensably necessary, and that it must not on any account transpire that the public would interest themselves, for their redemption. This was rendered the more necessary by the declaration of the Dey to the Spanish consul that he should hold him responsible, at the Spanish price, for our prisoners, even for such as should die. Three of them have died of the plague. By authorizing me to redeem at the prices usually paid by European nations, Congress, I suppose, could not mean the Spanish price, which is not only unusual but unprecedented, and would make our vessels the first object with those pyrates. I shall pay no attention therefore to the Spanish price, unless further instructed. Hard as it may seem, I should think it necessary not to let it be known even to the relations of the captives that we mean to redeem them.
I have the honor to inclose you a paper from the Admiralty of Guadeloupe, sent to me as matter of form, and to be lodged I suppose with our marine records. I inclose also a copy of a letter from the Count de Florida Blanca to Mr. Carmichael, by which you will perceive they have referred the settlement of the claim of South Carolina for the use of their frigate, to Mr. Gardoqui and to the delegates of South Carolina in Congress.
I had the honour to inform you in my last letter of the parliament’s being transferred to Troyes. To put an end to the tumults in Paris, some regiments were brought nearer, the patroles were strengthened and multiplied, some mutineers punished by imprisonment; it produced the desired effect. It is confidently beleived however that the parliament will be immediately recalled, the  stamp tax, and land tax repealed, and other means devised of accomodating their receipts and expenditures. Those supposed to be in contemplation are a rigorous levy of the old tax of the deux vingtiemes, on the rich, who had in a great measure withdrawn their property from it, as well as on the poor on whom it had principally fallen. This will greatly increase the receipts, while they are proceeding on the other hand to reform their expences far beyond what they had promised. It is said these reformations will amount to 80 millions. Circumstances render these measures more and more pressing. I mentioned to you in my last letter that the officer charged by the ministry to watch the motions of the British squadron had returned with information that it had sailed Westwardly. [The fact was] not true. He had formed his conclusion too hastily and has led the ministry into error. The King of Prussia, urged on by England, has pressed more and more the affairs of Holland, and lately has given to the states general of Holland four days only to comply with his demand. This measure would of itself have rendered it impossible for France to proceed longer in the line of accomodation with Prussia. In the same moment an event takes place which seems to render all attempt at accomodation idle. The Turks have declared war against the Russians, and that under circumstances which exclude all prospect of preventing it’s taking place. The king of Prussia having deserted his antient friends, there remains only France and Turkey, perhaps Spain also, to oppose the two empires, Prussia and England. By such a peice of quixotism France might plunge herself into ruin with the Turks and Dutch, but would save neither. But there is certainly a confederacy secretly in contemplation, of which the public have not yet the smallest suspicion: that is between France and the two empires. I think it sure that Russia has desired this, and that the Emperor, after some hesitation has acceded. It rests on this country to close. Her indignation against the king of Prussia will be some spur. She will thereby save her party in Holland, and only abandon the Turks to that fate she cannot ward off, which their precipitation has brought on themselves by the instigations of the English Ambassador at the Porte, and against the remonstrances of the French Ambassador. Perhaps this formidable combination, should it take place, may prevent the war of the Western powers, as it would seem that neither England nor Prussia could carry their false calculations so far as, with the aid of the Turks [only,] to oppose themselves to such a force. In that case  the Patriots of Holland would be peaceably established in the powers of their government, and the war go on against the Turks only, who would probably be driven from Europe. This new arrangement would be a total change of the European system, and a favourable one for our friends. The probability of a general war in which this country would be engaged on one side and England on the other has appeared to me sufficient to justify my writing to our agents in the different ports of France to put our merchants on their guard against risking their property in French or English bottoms.The Emperor, instead of treading back his steps in Brabant as was expected, has pursued the less honourable plan of decoying his subjects there by false pretences to let themselves be molested by his troops, and this done, he dictates to them his own terms. Yet it is not certain the matter will end with that.
The Count de Moustier is nominated minister plenipotentiary to America; and a frigate is ordered to Cherburg to carry him over. He will endeavor to sail by the middle of next month, but if any delays should make him pass over the whole of October, he will defer his voiage to the spring, being unwilling to undertake a winter passage. Monsr. de St. Priest is sent Ambassador to Holland, in the room of Monsr. de Verac appointed to Switzerland. The Chevalr. de la Luzerne might I beleive have gone to Holland, but he preferred a general promise of promotion, and the possibility that it might be to the court of London. His prospects are very fair. His brother the Count de la Luzerne (now governor in the West Indies) is appointed minister of the marine in the place of Monsr. de Castries who has resigned. The Archbishop of Toulouse is appointed Ministre principale, and his brother Monsr. de Brienne minister of war in the place of Monsr. de Segur. The department of the Comptroul has had a very rapid succession of tenants. From M. de Calonnes it passed to M. de Fourqueux, from him to Villedeuil, and from him to Lambert, who holds it at present, but divided with a M. Cabarrus (whom I beleive you knew in Spain) who is named Directeur de tresor royal, the office into which Mr. Neckar came at first.I had the honour to inform you that before the departure of the Count de la Luzerne to his government in the West Indies, I had pressed on him the patronage of our trade with the French islands, that he appeared well disposed, and assured me he would favor us as much as his instructions and the laws of the colonies would permit. I am in hopes these dispositions will be strengthened by his residence in the islands, and that his acquaintance among the people there will be an additional  tional motive to favor them. Probably they will take advantage of his appointment to press indulgences in commerce with us. The ministry is of a liberal complection, and well disposed to us. The war may add to the motives for opening their islands to other resources for their subsistence, and for doing what may be agreeable to us. It seems to me at present then, that the moment of the arrival of the Count de la Luzerne will be the moment for trying to obtain a freer access to their islands. It would be very material to do this, if possible, in a permanent way, that is to say by treaty. But I know of nothing we have to offer in equivalent. Perhaps the paiment of our debt to them might be made use of as some inducement, while they are so distressed for money. Yet the borrowing the money in Holland will be rendered more difficult by the same event, in proportion as it will increase the demand for money by other powers.
The gazettes of Leyden and France to this date are inclosed, together with some pamphlets on the internal affairs of this country.
I have the honor to be, with sentiments of the most perfect esteem and respect, Sir, Your most obedient & most humble servant,

Th: Jefferson

